Citation Nr: 0515987	
Decision Date: 06/14/05    Archive Date: 06/21/05

DOCKET NO.  03-21 276	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for polysubstance 
abuse.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Dillon, Counsel




INTRODUCTION

The veteran served on active duty from November 1985 to July 
1987.  

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado, that denied the above claims.  

In a June 2005 Appellant's Brief, the veteran's accredited 
representative characterized the issue on appeal as service 
connection for an acquired psychiatric disorder.  As the 
issue set forth by the representative has not been 
adjudicated, it is referred to the RO for appropriate action. 

The issue of entitlement to service connection for PTSD is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the veteran if further 
action is required.


FINDING OF FACT

The veteran filed his claim of entitlement to service 
connection for polysubstance abuse after October 31, 1990.


CONCLUSION OF LAW

Service connection for polysubstance abuse is denied as a 
matter of law.  38 U.S.C.A. §§ 105, 1131 (West 2002); 38 
C.F.R. § 3.301 (2004).




REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. § 1131 (West 2002); 
38 C.F.R. §§ 3.303(a), 3.304 (2004).  

The veteran filed his service connection claim in May 2001, 
asserting that his current polysubstance abuse began in 
service.  Section 8052 of the Omnibus Budget Reconciliation 
Act (OBRA) of 1990, Pub. L. No. 101-508, § 8052, 104 Stat. 
1388, 1388-91, prohibits, effective for claims filed after 
October 31, 1990, payment of compensation for a disability 
that is a result of a veteran's own alcohol or drug abuse.  
Moreover, Section 8052 also amended 38 U.S.C.A. § 105(a) to 
provide that, with respect to claims filed after October 31, 
1990, an injury or disease incurred during active service 
will not be deemed to have been incurred in line of duty if 
the injury or disease was a result of the person's own 
willful misconduct, including abuse of alcohol or drugs.  See 
38 U.S.C.A. § 105; 38 C.F.R. §§ 3.1(m), 3.301(d).

38 C.F.R. § 3.301(a) provides in relevant part that direct 
service connection may be granted only when a disability was 
incurred or aggravated in line of duty and, for claims filed 
after October 31, 1990, not as the result of abuse of alcohol 
or drugs.  38 C.F.R. § 3.301(d) provides that an injury or 
disease incurred during active military, naval, or air 
service shall not be deemed to have been incurred in line of 
duty if such injury or disease was a result of the abuse of 
alcohol or drugs by the veteran.  Drug abuse is defined as 
"the use of illegal drugs (including prescription drugs that 
are illegally or illicitly obtained), the intentional use of 
prescription or non-prescription drugs for a purpose other 
than the medically intended use, or the use of substances 
other than alcohol to enjoy their intoxicating effects."  
38 C.F.R. § 3.1(m) was amended to provide that the term "in 
the line of duty" excludes any injury or disease that was 
the result of the veteran's own willful misconduct or, for 
claims filed after October 31, 1990, that was a result of his 
or her abuse of alcohol or drugs.

Given the above law and regulations, the issue of entitlement 
to service connection for polysubstance abuse on a direct 
basis is solely a question of law.  The provisions discussed 
above clearly preclude the granting of benefits for 
disabilities that result from the veteran's abuse of alcohol 
or drugs.  The Board must therefore deny the claim due to the 
lack of entitlement under the law.  See Sabonis v Brown, 6 
Vet. App. 426, 430 (1994).

VA has a duty to notify claimants for VA benefits of 
information necessary to submit to complete and support a 
claim and to assist claimants in the development of evidence.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2004).  The veteran is claiming a benefit to which he is not 
entitled as a matter of law, and this fact precludes the need 
for further development.  38 C.F.R. § 3.159(d)(3).  As to 
VA's duty notify, it does not apply to matters on appeal when 
the facts are not in dispute and the law is dispositive.  See 
Mason v. Principi, 16 Vet. App. 129 (2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); VAOPGCPREC 5-04.  In any 
event, a development letter was sent to the veteran in 
January 2002.


ORDER

Service connection for polysubstance abuse is denied.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the veteran's claim so that he is afforded 
every possible consideration.

VA must make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2004).  

The duty to assist extends to obtaining records of the Social 
Security Administration (SSA) where they may be relevant to 
the issue under consideration.  Murinscak v. Derwinski, 2 
Vet. App. 363 (1992).  Several failed attempts have already 
been made to obtain the veteran's SSA records, but as these 
records are in the custody of a Federal department or agency, 
another attempt is necessary in the absence of a negative 
reply.  The information of record indicates the veteran's SSA 
records may pertain to a claim for supplemental security 
income (SSI) benefits.

Post-service medical records include a diagnosis of PTSD.  
The service records verify the veteran was discharged from 
service for failure to rehabilitate his alcohol and drug 
abuse.  In his VA Form 9, Appeal to Board of Veterans' 
Appeals, the veteran described the event as unfair and 
ultimately the stressor that caused his PTSD.  VA examination 
is indicated to determine if the veteran meets the full 
criteria for PTSD and whether the PTSD is related to his 
verified stressor.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  Make arrangements to obtain the veteran's 
outstanding SSA disability records, to 
include all the documents or evidentiary 
material that were used in considering the 
veteran's claim for disability benefits.  If 
no such records are available or do not 
exist, that fact should be documented in the 
claims folder.

2.  After the foregoing development has been 
accomplished, the RO should prepare a 
memorandum detailing the stressor that has 
been verified for purposes of this claim, 
i.e., the veteran's discharge from service 
for failure to rehabilitate his drug and 
alcohol abuse.  

Then, schedule the veteran for a complete and 
thorough VA examination by a psychiatrist.  
Prior to conducting the examination, the 
psychiatrist should be given a copy of this 
remand and the veteran's claims folder and 
should review the veteran's medical history, 
and the RO's memorandum detailing the 
stressor that has been verified.  The PTSD 
diagnosis should be in accordance with the 
American Psychiatric Association's: 
Diagnostic and Statistical Manual of Mental 
Disorders-IV.  All necessary special studies 
or tests, including appropriate psychological 
testing and evaluation, are to be 
accomplished.

The examination report should reflect review 
of pertinent material in the claims folder.  
The psychiatrist should integrate the 
previous psychiatric findings and diagnoses 
with current findings to obtain a true 
picture of the veteran's psychiatric status.

The psychiatrist must express an opinion as 
to whether the veteran meets the criteria for 
PTSD contained in DSM- IV, and if he meets 
such criteria, whether PTSD can be related to 
the stressor reported by the veteran and 
established, based on the RO's memorandum, as 
having occurred during the veteran's active 
service.

The psychiatrist must provide a comprehensive 
report including complete rationales for all 
conclusions reached.

3.  Readjudicate the claim on appeal, with 
application of all appropriate laws and 
regulations and consideration of any 
additional information obtained as a result 
of this remand.  If the decision remains 
adverse to the veteran, furnish him and his 
representative a supplemental statement of 
the case and afford a reasonable period of 
time within which to respond thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes 
of this REMAND are to obtain additional information and 
comply with due process considerations.  No inference should 
be drawn regarding the final disposition of this claim as a 
result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, 
directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.43 and 38.02.



	                     
______________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


